Opinion issued March 10, 2022




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                          NO. 01-22-00063-CR
                          NO. 01-22-00064-CR
                        ———————————
              IN RE FREDDIE ROBIN EDWARDS, Relator



          Original Proceeding on Petition for Writ of Mandamus


                      MEMORANDUM OPINION

     Relator Freddie Robin Edwards, incarcerated and acting pro se, filed a

petition for writ of mandamus asking this Court to order Respondent, the
Honorable Natalia Cornelio, to “resolve the Petitioner’s Motion for Jurisdiction

and Franks’ [sic] Hearing.” 1, 2 Relator’s petition is deficient.

      The petition does not comply with the requirements enumerated in the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.5, 52.3(a)–(f), (j)–(k); see

also TEX. R. APP. P 52.7. Among other things, the petition lacks an adequate

appendix and a record. See TEX. R. APP. P. 52.3(k)(1) (requiring petition for writ

of mandamus be filed with appendix that contains “a certified or sworn copy of

any order complained of, or any other document showing the matter complained

of”), 52.7(a) (requiring petition for writ of mandamus be filed with record

containing “a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding” and

“properly authenticated transcript of any relevant testimony from any underlying

proceeding”). In the absence of an adequate appendix and record, this Court

cannot evaluate the merits of Relator’s petition.             See In re Cole, No.

01-20-00807-CR, 2021 WL 243894, at *1 (Tex. App.—Houston [1st Dist.] Jan.


1
      The underlying cases are State of Texas v. Freddie Robin Edwards, Cause Nos.
      1702029 and 1709771, pending in the 351st District Court of Harris County,
      Texas, the Honorable Natalia Cornelio presiding.
2
      A Franks hearing is required “where the defendant makes a substantial
      preliminary showing that a false statement knowingly and intentionally, or with
      reckless disregard for the truth, was included by the affiant in the warrant
      affidavit, and if the allegedly false statement is necessary to the finding of
      probable cause . . . .” Cates v. State, 120 S.W.3d 352, 355 (Tex. Crim. App. 2003)
      (citing Franks v. Delaware, 438 U.S. 154, 171 (1978)).

                                           2
26, 2021, orig. proceeding) (mem. op., not designated for publication); In re

McCreary, No. 12-15-00067-CR, 2015 WL 1395783, at *1 (Tex. App.—Tyler

Mar. 25, 2015, orig. proceeding) (mem. op., not designated for publication)

(“Without an appendix and a record, we are unable to determine that Relator is

entitled to mandamus relief.”).

      There is also no showing the trial court refused to rule on any motion or

request for the relief Relator seeks in this Court. See O’Connor v. First Court of

Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (to obtain mandamus relief, relator must

show trial court had legal duty to perform non-discretionary act, relator made

demand for performance, and trial court refused); In re Dong Sheng Huang, 491

S.W.3d 383, 385 (Tex. App.—Houston [1st Dist.] 2016, orig. proceeding) (“Filing

a request for a ruling is insufficient . . . . Instead, the party demanding a ruling

must set its request either for submission or a hearing.”).

      We deny Relator’s petition for writ of mandamus. All pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3